


110 HR 1921 IH: Religious Freedom Peace Tax Fund

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1921
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Lewis of Georgia
			 (for himself, Mr. Conyers,
			 Mr. McGovern,
			 Mr. Farr, Mr. McDermott, Mr.
			 Paul, Ms. Carson,
			 Mr. Clay, Mr. Ellison, Mr.
			 Fattah, Mr. Hinchey,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Kucinich,
			 Ms. Norton,
			 Mr. Oberstar,
			 Mr. Serrano, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To affirm the religious freedom of taxpayers who are
		  conscientiously opposed to participation in war, to provide that the income,
		  estate, or gift tax payments of such taxpayers be used for nonmilitary
		  purposes, to create the Religious Freedom Peace Tax Fund to receive such tax
		  payments, to improve revenue collection, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Religious Freedom Peace Tax Fund
			 Act.
		2.FindingsCongress finds the following:
			(1)The free exercise
			 of religion is an inalienable right, protected by the First Amendment of the
			 United States Constitution.
			(2)Congress
			 reaffirmed this right in the Religious Freedom Restoration Act of 1993, as
			 amended in 1998, which prohibits the Federal Government from imposing a
			 substantial burden on the free exercise of religion unless it demonstrates that
			 a compelling government interest is achieved by the least restrictive
			 means.
			(3)Many people
			 immigrated to America (including members of the Quaker, Mennonite, and Church
			 of the Brethren faiths) to escape persecution for their refusal to participate
			 in warfare, yet during the First World War hundreds of conscientious objectors
			 were imprisoned in America for their beliefs. Some died while incarcerated as a
			 result of mistreatment.
			(4)During the Second
			 World War, alternative civilian service was established in lieu
			 of military service, by the Selective Training and Service Act of 1940, to
			 accommodate a wide spectrum of religious beliefs and practices. Subsequent case
			 law also has expanded these exemptions, and has described this policy as one of
			 … long standing tradition in this country … affording the
			 important value of reconciling individuality of belief with practical
			 exigencies whenever possible. It dates back to colonial times and has been
			 perpetuated in state and federal conscription statutes, and has
			 roots deeply embedded in history. (Welsh v. United States, 1970,
			 Justice Harlan concurring). During and since the Second World War thousands of
			 conscientious objectors provided essential staff for mental hospitals and
			 volunteered as human test subjects for arduous medical experiments, and
			 provided other service for the national health, safety and interest.
			(5)Conscientious
			 objectors have sought alternative service for their tax payments since that
			 time. They request legal relief from government seizure of their homes,
			 livestock, automobiles, and other property; and from having bank accounts
			 attached, wages garnished, fines imposed, and imprisonment threatened, to
			 compel them to violate their personal and religious convictions.
			(6)Conscientious
			 objection to participation in war in any form based upon moral, ethical, or
			 religious beliefs is recognized in Federal law, with provision for alternative
			 service; but no such provision exists for taxpayers who are conscientious
			 objectors and who are compelled to participate in war through the payment of
			 taxes to support military activities.
			(7)The Joint
			 Committee on Taxation has certified that a tax trust fund, providing for
			 conscientious objector taxpayers to pay their full taxes for non-military
			 purposes, would increase Federal revenues.
			3.Definitions
			(a)Designated
			 conscientious objectorFor
			 purposes of this Act, the term designated conscientious objector
			 means a taxpayer who is opposed to participation in war in any form based upon
			 the taxpayer’s sincerely held moral, ethical, or religious beliefs or training
			 (within the meaning of the Military Selective Service Act (50 U.S.C. App.
			 456(j)), and who has certified these beliefs in writing to the Secretary of the
			 Treasury in such form and manner as the Secretary provides.
			(b)Military
			 purposeFor purposes of this
			 Act, the term military purpose means any activity or program
			 which any agency of the Government conducts, administers, or sponsors and which
			 effects an augmentation of military forces or of defensive and offensive
			 intelligence activities, or enhances the capability of any person or nation to
			 wage war, including the appropriation of funds by the United States for—
				(1)the Department of
			 Defense;
				(2)the intelligence community (as defined in
			 section 3(4) of the National Security Act of 1947 (50 U.S.C. 104a(4)));
				(3)the Selective
			 Service System;
				(4)activities of the
			 Department of Energy that have a military purpose;
				(5)activities of the
			 National Aeronautics and Space Administration that have a military
			 purpose;
				(6)foreign military
			 aid; and
				(7)the training,
			 supplying, or maintaining of military personnel, or the manufacture,
			 construction, maintenance, or development of military weapons, installations,
			 or strategies.
				4.Religious Freedom
			 Peace Tax Fund
			(a)EstablishmentThe Secretary of the Treasury shall
			 establish an account in the Treasury of the United States to be known as the
			 Religious Freedom Peace Tax Fund, for the deposit of income,
			 gift, and estate taxes paid by or on behalf of taxpayers who are designated
			 conscientious objectors. The method of deposit shall be prescribed by the
			 Secretary of the Treasury in a manner that minimizes the cost to the Treasury
			 and does not impose an undue burden on such taxpayers.
			(b)Use of Religious
			 Freedom Peace Tax FundMonies
			 deposited in the Religious Freedom Peace Tax Fund shall be allocated annually
			 to any appropriation not for a military purpose.
			(c)ReportThe Secretary of the Treasury shall report
			 to the Committees on Appropriations of the House of Representatives and the
			 Senate each year on the total amount transferred into the Religious Freedom
			 Peace Tax Fund during the preceding fiscal year and the purposes for which such
			 amount was allocated in such preceding fiscal year. Such report shall be
			 printed in the Congressional Record upon receipt by the Committees. The privacy
			 of individuals using the Fund shall be protected.
			(d)Sense of
			 CongressIt is the sense of
			 Congress that any increase in revenue to the Treasury resulting from the
			 creation of the Religious Freedom Peace Tax Fund shall be allocated in a manner
			 consistent with the purposes of the Fund.
			
